247 Ga. 171 (1981)
275 S.E.2d 657
CHANDLER
v.
COCHRAN.
37297.
Supreme Court of Georgia.
Decided February 17, 1981.
Joseph Marion Chandler, Sr., pro se.
Leonard H. Conger, for appellee.
HILL, Presiding Justice.
Elizabeth Ann Hopkins Chandler and Joseph Marion Chandler were divorced pursuant to court orders granting the divorce and incorporating a settlement agreement between the parties. Thereafter, Elizabeth Chandler filed an application for contempt, alleging that Joseph Chandler had failed to comply with the orders of the court. Following a hearing, the court entered an order adjudicating Joseph Chandler in contempt.
After the time for appealing the contempt order had expired, Joseph Chandler brought this action seeking to vacate and set aside the judgment for contempt on the ground that the judgment in the *172 divorce case was void. The trial court granted summary judgment to Elizabeth Ann Hopkins Chandler Cochran. Joseph Marion Chandler then filed this appeal.[1] For legal purposes, this is the same as an appeal from an order holding the appellant in contempt and it is dismissed for failure to file an application to appeal pursuant to Code Ann. § 6-701.1 (b). See Harris v. Harris, 245 Ga. 75 (263 SE2d 113) (1980).
Appeal dismissed. All the Justices concur.
NOTES
[1]  For a companion case, see Chandler v. Cochran, 247 Ga. 000, post.